DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a processor configured to …, the first imaging device is configured to …, the imaging device configured to … in claim 21-22, 26, 28-30, 32-33, 35-38 and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,258,415 and 11,253,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the various claims of U.S. Patent No. 10,258,415 and 11,253,326, as shown in the table below.

Instant Application:
US 10,258,415
US 10,743,946
US 11,253,326
Claim 21. A medical system for use in a medical procedure, comprising: 
a first imaging device; 
a display device; and 
a processor configured to receive input from the first imaging device, wherein the first imaging device is configured to send image data representative of a first image captured within a body lumen of a patient to the processor, wherein the processor is coupled to the display device, wherein the processor is configured to: 





analyze the first image to sense a presence of an object within the first image; 
when an object is sensed within the first image, analyze the first image to estimate a size of the object; 
display, on the display device, a first user interface during a first portion of the medical procedure, wherein the first user interface includes the first image and the estimated size of the object; 























display, on the display device, a second user interface during a second portion of the medical procedure, the second portion of the medical procedure including inserting a guidewire into the lumen, and wherein the second user interface includes both a second image and a first x-ray image of the guidewire displayed simultaneously on the display device; 
display, on the display device, a third user interface during a third portion of the medical procedure, the third portion of the medical procedure including estimating a size of an orifice within a third image or a second x-ray image, and wherein the third user interface includes the third image or the second x-ray image and the estimated size of the orifice overlaid as a numerical value on either the third image or the second x-ray image; and 

display, on the display device, a fourth user interface during a fourth portion of the medical procedure, wherein the fourth portion of the medical procedure includes application of laser energy, and wherein the fourth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen, 










































wherein the processor is configured to analyze the image of the energy delivery element delivering laser energy to the object within the lumen to sense whether fragments of the object have been removed by the laser energy.
Claim 1. A medical system for use in a lithotripsy procedure, comprising: 
a processor configured to receive input from a first imaging device, wherein the first imaging device is configured to send image data representative of an image captured within a lumen of a kidney, bladder, or ureter3 to the processor, wherein the processor is configured to: 







display the image on a display device coupled to the processor; 
analyze the image to sense the presence of an object within the image;
if an object was sensed within the image, analyze the image to estimate a size of the object; 

display the estimated size on the display device as a numerical value overlaid onto the image2; 




display, on the display device, a first user interface before initiation of the lithotripsy procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field1; 
display, on the display device, a second user interface during a first portion of the lithotripsy procedure, wherein the second user interface includes the image; 
display, on the display device, a third user interface during a second portion of the lithotripsy procedure, the second portion of the lithotripsy procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both an image and an x-ray image of the guidewire displayed simultaneously on the display device; 

display, on the display device, a fourth user interface during a third portion of the lithotripsy procedure, the third portion of the lithotripsy procedure including estimating a size of a second orifice within an image or an x-ray image, and wherein the fourth user interface includes the image or the x-ray image and the estimated size of the second orifice overlaid as a numerical value on either the image or the x-ray image; 
display, on the display device, a fifth user interface during a fourth portion of the lithotripsy procedure, wherein the fourth portion of the lithotripsy procedure includes ablating a stone with laser energy, wherein the fifth user interface includes an image of an energy delivery element delivering laser energy to the stone within the lumen; 
display, on the display device, a sixth user interface during a fifth portion of the lithotripsy procedure, wherein the fifth portion of the lithotripsy procedure includes delivering a stent into a lumen of the patient, wherein the sixth user interface includes an image of the stent while disposed within the patient4; and 
display, on the display device, a seventh user interface after the lithotripsy procedure has concluded, wherein the seventh user interface includes data relating to the one or more of the first, second, third, fourth, or fifth portions of the lithotripsy procedure5, wherein each of the user interfaces on the display device includes a plurality of tabs, and wherein each of the plurality of tabs corresponds to one of the user interfaces and portions of the lithotripsy procedure.
Claim 1. A medical system for use in a medical procedure, comprising: 
a processor configured to receive input from a first imaging device, wherein the first imaging device is configured to send image data representative of an image captured within a body lumen to the processor, wherein the processor is configured to: 









display the image on a display device coupled to the processor; 
analyze the image to sense the presence of an object within the image; 
if an object was sensed within the image, analyze the image to estimate a size of the object; 

display the estimated size on the display device as a numerical value overlaid onto the image2; 




display, on the display device, a first user interface before initiation of the medical procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field1; 
display, on the display device, a second user interface during a first portion of the medical procedure, wherein the second user interface includes the image; 
display, on the display device, a third user interface during a second portion of the medical procedure, the second portion of the medical procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both an image and an x-ray image of the guidewire displayed simultaneously on the display device; 

display, on the display device, a fourth user interface during a third portion of the medical procedure, the third portion of the medical procedure including estimating a size of an orifice within an image or an x-ray image, and wherein the fourth user interface includes the image or the x-ray image and the estimated size of the orifice overlaid as a numerical value on either the image or the x-ray image; 


display, on the display device, a fifth user interface during a fourth portion of the medical procedure, wherein the fourth portion of the medical procedure includes applying laser energy, wherein the fifth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen; 


display, on the display device, a sixth user interface during a fifth portion of the medical procedure, wherein the fifth portion of the medical procedure includes delivering a stent into a lumen of the patient, wherein the sixth user interface includes an image of the stent while disposed within the patient4; and 


display, on the display device, a seventh user interface after the medical procedure has concluded, wherein the seventh user interface includes data relating to the one or more of the first, second, third, fourth, or fifth portions of the medical procedure5.
Claim 1. A medical system for use in a medical procedure, comprising: 
a first imaging device; 
a display device; and 
a processor configured to receive input from the first imaging device, wherein the first imaging device is configured to send image data representative of a first image captured within a body lumen of a patient to the processor, wherein the processor is coupled to the display device, wherein the processor is configured to: 
display the first image on the display device; 
analyze the first image to sense a presence of an object within the first image; 
if an object was sensed within the first image, analyze the first image to estimate a size of the object; 

display the estimated size on the display device; 







display, on the display device, a first user interface before initiation of the medical procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field1; 
display, on the display device, a second user interface during a first portion of the medical procedure, wherein the second user interface includes the first image; 
display, on the display device, a third user interface during a second portion of the medical procedure, the second portion of the medical procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both a second image and a first x-ray image of the guidewire displayed simultaneously on the display device; 

display, on the display device, a fourth user interface during a third portion of the medical procedure, the third portion of the medical procedure including estimating a size of an orifice within a third image or a second x-ray image, and wherein the fourth user interface includes the third image or the second x-ray image and the estimated size of the orifice overlaid as a numerical value on either the third image or the second x-ray image; 
wherein the processor is further configured to display another user interface during application of laser energy that includes an image of an energy delivery element delivering laser energy to the object within the lumen, 
















































wherein the processor is configured to analyze the image of the energy delivery element delivering laser energy to the object within the lumen to sense whether fragments of the object have been removed by the laser energy; and 
display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure5.
Claim 22. The medical system of claim 21, wherein, if the processor senses that fragments of the object have been removed by the laser energy, the processor is configured to update the estimated size of the object.
Claim 6. The medical system of claim 5, wherein the processor is configured to update the estimate of the size of the stone in real-time while fragments of the stone are being removed by the application of a laser to the stone.
Claim 5. The medical system of claim 1, wherein the object is a stone, and wherein the processor is configured to update the estimate of the size of the stone in real-time while fragments of the stone are being removed by the application of a laser to the stone.

Claim 5. The medical system of claim 1, wherein the object is a stone, wherein the processor is configured to display the size of the stone as a numerical value overlaid onto the images, and wherein the processor is configured to update the estimate of the size of the stone in real-time.
Claim 23. The medical system of claim 21, further comprising: displaying an initial user interface before initiation of the medical procedure, wherein the initial user interface displays information regarding the patient, including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field1.



Claim 24. The medical system of claim 21, wherein the estimated size of the object is overlaid as a numerical value on the first user interface2.


Claim 5. The medical system of claim 1, wherein the object is a stone, wherein the processor is configured to display the size of the stone as a numerical value overlaid onto the images2, and wherein the processor is configured to update the estimate of the size of the stone in real-time
Claim 25. The medical system of claim 21, wherein the image data includes an image of a lumen of a kidney, a bladder, or a ureter3.

Claim 4. The medical system of claim 1, wherein the object is a ureteral orifice.
Claim 4. The medical system of claim 1, wherein the object is a ureteral orifice.
Claim 26. The medical system of claim 21, wherein the processor is further configured to display, on the display device, another user interface during another portion of the medical procedure, wherein the another portion of the medical procedure includes delivering a stent into a lumen of the patient, and wherein the another user interface includes an image of the stent while delivered within the lumen of the patient4.



Claim 28. The medical system of claim 21, wherein the processor is further configured to display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure5.



Claim 29. The medical system of claim 21, wherein the processor is further configured to generate a scaled grid that is configured to be overlaid onto one or more of the user interfaces, 
wherein the scaled grid is representative of an actual size of the object within the image.
Claim 10. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto the image displayed on the display device.
Claim 11. The medical system of claim 10, wherein the scaled grid is representative of an actual size of objects within the image.
Claim 9. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto the image displayed on the display device.
Claim 10. The medical system of claim 9, wherein the scaled grid is representative of an actual size of objects within the image.
Claim 8. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto each image displayed on the display device.
Claim 9. The medical system of claim 8, wherein the scaled grid is representative of an actual size of objects within each image.
Claim 30. A medical system for use in a medical procedure, comprising: 
a first imaging device; 
a display device; and 
a processor configured to receive input from the first imaging device, wherein the first imaging device is configured to send image data representative of a first image captured within a body lumen of a patient to the processor, wherein the processor is coupled to the display device, wherein the processor is configured to: 

analyze the first image to sense a presence of an object within the first image; 
when an object is sensed within the first image, analyze the first image to estimate a size of the object; 
display, on the display device, a first user interface during a first portion of the medical procedure, wherein the first user interface includes the first image and the estimated size of the object; 










display, on the display device, a second user interface during a second portion of the medical procedure, the second portion of the medical procedure including estimating a size of an orifice within a second image or an x-ray image, and wherein the second user interface includes the second image or the x-ray image and the estimated size of the orifice overlaid as a numerical value on either the second image or the x-ray image; and 




















display, on the display device, a third user interface during a third portion of the medical procedure, wherein the third portion of the medical procedure includes application of laser energy, and wherein the third user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen, 
































wherein the processor is configured to analyze the image of the energy delivery element delivering laser energy to the object within the lumen to sense whether fragments of the object have been removed by the laser energy.
Claim 1. A medical system for use in a lithotripsy procedure6, comprising: 
a processor configured to receive input from a first imaging device, wherein the first imaging device is configured to send image data representative of an image captured within a lumen of a kidney, bladder, or ureter to the processor, wherein the processor is configured to:
display the image on a display device coupled to the processor; 






analyze the image to sense the presence of an object within the image; 
if an object was sensed within the image, analyze the image to estimate a size of the object; 


display the estimated size on the display device as a numerical value overlaid onto the image; 




display, on the display device, a first user interface before initiation of the lithotripsy procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field;
display, on the display device, a second user interface during a first portion of the lithotripsy procedure, wherein the second user interface includes the image; 
display, on the display device, a third user interface during a second portion of the lithotripsy procedure, the second portion of the lithotripsy procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both an image and an x-ray image of the guidewire displayed simultaneously on the display device; 
display, on the display device, a fourth user interface during a third portion of the lithotripsy procedure, the third portion of the lithotripsy procedure including estimating a size of a second orifice within an image or an x-ray image, and wherein the fourth user interface includes the image or the x-ray image and the estimated size of the second orifice overlaid as a numerical value on either the image or the x-ray image; 
display, on the display device, a fifth user interface during a fourth portion of the lithotripsy procedure, wherein the fourth portion of the lithotripsy procedure includes ablating a stone with laser energy, wherein the fifth user interface includes an image of an energy delivery element delivering laser energy to the stone within the lumen10; 
display, on the display device, a sixth user interface during a fifth portion of the lithotripsy procedure, wherein the fifth portion of the lithotripsy procedure includes delivering a stent into a lumen of the patient7, wherein the sixth user interface includes an image of the stent while disposed within the patient8; and 
display, on the display device, a seventh user interface after the lithotripsy procedure has concluded, wherein the seventh user interface includes data relating to the one or more of the first, second, third, fourth, or fifth portions of the lithotripsy procedure9, wherein each of the user interfaces on the display device includes a plurality of tabs, and wherein each of the plurality of tabs corresponds to one of the user interfaces and portions of the lithotripsy procedure.
Claim 1. A medical system for use in a medical procedure, comprising: 
a processor configured to receive input from a first imaging device, wherein the first imaging device is configured to send image data representative of an image captured within a body lumen to the processor, wherein the processor is configured to: 
display the image on a display device coupled to the processor; 







analyze the image to sense the presence of an object within the image; 
if an object was sensed within the image, analyze the image to estimate a size of the object; 


display the estimated size on the display device as a numerical value overlaid onto the image; 




display, on the display device, a first user interface before initiation of the medical procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field; 
display, on the display device, a second user interface during a first portion of the medical procedure, wherein the second user interface includes the image; 
display, on the display device, a third user interface during a second portion of the medical procedure, the second portion of the medical procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both an image and an x-ray image of the guidewire displayed simultaneously on the display device; 

display, on the display device, a fourth user interface during a third portion of the medical procedure, the third portion of the medical procedure including estimating a size of an orifice within an image or an x-ray image, and wherein the fourth user interface includes the image or the x-ray image and the estimated size of the orifice overlaid as a numerical value on either the image or the x-ray image; 


display, on the display device, a fifth user interface during a fourth portion of the medical procedure, wherein the fourth portion of the medical procedure includes applying laser energy, wherein the fifth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen10; 


display, on the display device, a sixth user interface during a fifth portion of the medical procedure, wherein the fifth portion of the medical procedure includes delivering a stent into a lumen of the patient/, wherein the sixth user interface includes an image of the stent while disposed within the patient8; and 
display, on the display device, a seventh user interface after the medical procedure has concluded, wherein the seventh user interface includes data relating to the one or more of the first, second, third, fourth, or fifth portions of the medical procedure9.
Claim 1. A medical system for use in a medical procedure, comprising: 
a first imaging device; 
a display device; and 
a processor configured to receive input from the first imaging device, wherein the first imaging device is configured to send image data representative of a first image captured within a body lumen of a patient to the processor, wherein the processor is coupled to the display device, wherein the processor is configured to: 
display the first image on the display device; 
analyze the first image to sense a presence of an object within the first image; 
if an object was sensed within the first image, analyze the first image to estimate a size of the object; 

display the estimated size on the display device; 







display, on the display device, a first user interface before initiation of the medical procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field; 
display, on the display device, a second user interface during a first portion of the medical procedure, wherein the second user interface includes the first image; 
display, on the display device, a third user interface during a second portion of the medical procedure, the second portion of the medical procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both a second image and a first x-ray image of the guidewire displayed simultaneously on the display device; 
display, on the display device, a fourth user interface during a third portion of the medical procedure, the third portion of the medical procedure including estimating a size of an orifice within a third image or a second x-ray image, and wherein the fourth user interface includes the third image or the second x-ray image and the estimated size of the orifice overlaid as a numerical value on either the third image or the second x-ray image; 
wherein the processor is further configured to display another user interface during application of laser energy that includes an image of an energy delivery element delivering laser energy to the object within the lumen, 














































wherein the processor is configured to analyze the image of the energy delivery element delivering laser energy to the object within the lumen to sense whether fragments of the object have been removed by the laser energy; and 
display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure9.
Claim 31. The system of claim 30, wherein the object is a stone, and wherein the third portion of the medical procedure is a lithotripsy procedure6.

Claim 5. The medical system of claim 1, wherein the object is a stone, and wherein the processor is configured to update the estimate of the size of the stone in real-time while fragments of the stone are being removed by the application of a laser to the stone.
Claim 5. The medical system of claim 1, wherein the object is a stone, wherein the processor is configured to display the size of the stone as a numerical value overlaid onto the images, and wherein the processor is configured to update the estimate of the size of the stone in real-time.
Claim 32. The system of claim 30, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto one or more of the user interfaces, wherein the scaled grid is representative of an actual size of the object within the image.
Claim 10. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto the image displayed on the display device.
Claim 11. The medical system of claim 10, wherein the scaled grid is representative of an actual size of objects within the image.
Claim 9. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto the image displayed on the display device.
Claim 10. The medical system of claim 9, wherein the scaled grid is representative of an actual size of objects within the image.
Claim 8. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto each image displayed on the display device.
Claim 9. The medical system of claim 8, wherein the scaled grid is representative of an actual size of objects within each image.
Claim 33. The system of claim 30, wherein the processor is further configured to display, on the display device, another user interface during another portion of the medical procedure, wherein the another portion of the medical procedure includes delivering a stent into a lumen of the patient7.



Claim 34. The system of claim 33, wherein the another user interface includes an image of the stent while delivered within the lumen of the patient8.



Claim 35. The system of claim 30, wherein the processor is further configured to display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure9.



Claim 36. A medical system for use in a medical procedure, comprising: 
an imaging device; 
a display device; and 
a processor configured to receive input from the imaging device, wherein the imaging device is configured to send image data representative of an image captured in a lumen to the processor, wherein the processor is coupled to the display device, wherein the processor is configured to: 

display the image on the display device; 
analyze the image to sense a presence of one or more objects within the image; 
when one or more objects are sensed within the image, analyze the image to estimate a size of the one or more objects; 


































































































generate a scaled grid that is configured to be overlaid onto the image displayed on the display device, 



wherein the scaled grid is representative of an actual size of the one or more objects within the image; 
update the estimate of the size of the one or more objects in real-time, wherein the processor is configured to update the estimate of the size of the object based on a proportion of each image that is occupied by the object; and 












during application of laser energy, analyze one or more additional images to sense whether fragments of the one or more objects have been removed by the laser energy.
Claim 1. A medical system for use in a lithotripsy procedure12, comprising: 
a processor configured to receive input from a first imaging device, wherein the first imaging device is configured to send image data representative of an image captured within a lumen of a kidney, bladder, or ureter to the processor, wherein the processor is configured to:







display the image on a display device coupled to the processor; 
analyze the image to sense the presence of an object within the image; 
if an object was sensed within the image, analyze the image to estimate a size of the object; 



display the estimated size on the display device as a numerical value overlaid onto the image11; 
display, on the display device, a first user interface before initiation of the lithotripsy procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field; 
display, on the display device, a second user interface during a first portion of the lithotripsy procedure, wherein the second user interface includes the image; 
display, on the display device, a third user interface during a second portion of the lithotripsy procedure, the second portion of the lithotripsy procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both an image and an x-ray image of the guidewire displayed simultaneously on the display device; 
display, on the display device, a fourth user interface during a third portion of the lithotripsy procedure, the third portion of the lithotripsy procedure including estimating a size of a second orifice within an image or an x-ray image, and wherein the fourth user interface includes the image or the x-ray image and the estimated size of the second orifice overlaid as a numerical value on either the image or the x-ray image; 
display, on the display device, a fifth user interface during a fourth portion of the lithotripsy procedure, wherein the fourth portion of the lithotripsy procedure includes ablating a stone with laser energy12, wherein the fifth user interface includes an image of an energy delivery element delivering laser energy to the stone within the lumen10; 
display, on the display device, a sixth user interface during a fifth portion of the lithotripsy procedure, wherein the fifth portion of the lithotripsy procedure includes delivering a stent into a lumen of the patient, wherein the sixth user interface includes an image of the stent while disposed within the patient; and 
display, on the display device, a seventh user interface after the lithotripsy procedure has concluded, wherein the seventh user interface includes data relating to the one or more of the first, second, third, fourth, or fifth portions of the lithotripsy procedure, wherein each of the user interfaces on the display device includes a plurality of tabs, and wherein each of the plurality of tabs corresponds to one of the user interfaces and portions of the lithotripsy procedure.
Claim 10. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto the image displayed on the display device.
Claim 11. The medical system of claim 10, wherein the scaled grid is representative of an actual size of objects within the image.
Claim 5. The medical system of claim 1, wherein the object is a stone.
Claim 6. The medical system of claim 5, wherein the processor is configured to update the estimate of the size of the stone in real-time while fragments of the stone are being removed by the application of a laser to the stone.
Claim 7. The medical system of claim 6, wherein the processor is configured to update the estimate of the size of the stone based upon a proportion of the image that is occupied by the stone.

Claim 1. A medical system for use in a medical procedure, comprising: 
a processor configured to receive input from a first imaging device, wherein the first imaging device is configured to send image data representative of an image captured within a body lumen to the processor, wherein the processor is configured to: 








display the image on a display device coupled to the processor; 
analyze the image to sense the presence of an object within the image; 
if an object was sensed within the image, analyze the image to estimate a size of the object; 



display the estimated size on the display device as a numerical value overlaid onto the image11; 
display, on the display device, a first user interface before initiation of the medical procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field; 
display, on the display device, a second user interface during a first portion of the medical procedure, wherein the second user interface includes the image; 
display, on the display device, a third user interface during a second portion of the medical procedure, the second portion of the medical procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both an image and an x-ray image of the guidewire displayed simultaneously on the display device; 
display, on the display device, a fourth user interface during a third portion of the medical procedure, the third portion of the medical procedure including estimating a size of an orifice within an image or an x-ray image, and wherein the fourth user interface includes the image or the x-ray image and the estimated size of the orifice overlaid as a numerical value on either the image or the x-ray image; 



display, on the display device, a fifth user interface during a fourth portion of the medical procedure, wherein the fourth portion of the medical procedure includes applying laser energy12, wherein the fifth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen10; 
display, on the display device, a sixth user interface during a fifth portion of the medical procedure, wherein the fifth portion of the medical procedure includes delivering a stent into a lumen of the patient, wherein the sixth user interface includes an image of the stent while disposed within the patient; and 

display, on the display device, a seventh user interface after the medical procedure has concluded, wherein the seventh user interface includes data relating to the one or more of the first, second, third, fourth, or fifth portions of the medical procedure.











Claim 9. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto the image displayed on the display device.
Claim 10. The medical system of claim 9, wherein the scaled grid is representative of an actual size of objects within the image.
Claim 5. The medical system of claim 1, wherein the object is a stone, and wherein the processor is configured to update the estimate of the size of the stone in real-time while fragments of the stone are being removed by the application of a laser to the stone.

Claim 6. The medical system of claim 5, wherein the processor is configured to update the estimate of the size of the stone based upon a proportion of the image that is occupied by the stone.
Claim 1. A medical system for use in a medical procedure, comprising: 
a first imaging device; 
a display device; and 
a processor configured to receive input from the first imaging device, wherein the first imaging device is configured to send image data representative of a first image captured within a body lumen of a patient to the processor, wherein the processor is coupled to the display device, wherein the processor is configured to: 
display the first image on the display device; 

analyze the first image to sense a presence of an object within the first image; 
if an object was sensed within the first image, analyze the first image to estimate a size of the object; 


display the estimated size on the display device; 



display, on the display device, a first user interface before initiation of the medical procedure, wherein the first user interface displays information regarding the patient including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field; 
display, on the display device, a second user interface during a first portion of the medical procedure, wherein the second user interface includes the first image; 
display, on the display device, a third user interface during a second portion of the medical procedure, the second portion of the medical procedure including inserting a guidewire into the lumen, and wherein the third user interface includes both a second image and a first x-ray image of the guidewire displayed simultaneously on the 
display device; display, on the display device, a fourth user interface during a third portion of the medical procedure, the third portion of the medical procedure including estimating a size of an orifice within a third image or a second x-ray image, and wherein the fourth user interface includes the third image or the second x-ray image and the estimated size of the orifice overlaid as a numerical value on either the third image or the second x-ray image; 
wherein the processor is further configured to display another user interface during application of laser energy that includes an image of an energy delivery element delivering laser energy to the object within the lumen10, 















































Claim 8. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto each image displayed on the display device.
Claim 9. The medical system of claim 8, wherein the scaled grid is representative of an actual size of objects within each image.
Clam 5. The medical system of claim 1, wherein the object is a stone, wherein the processor is configured to display the size of the stone as a numerical value overlaid onto the images, and wherein the processor is configured to update the estimate of the size of the stone in real-time.
Claim 6. The medical system of claim 5, wherein the processor is configured to update the estimate of the size of the stone based upon a proportion of each image that is occupied by the stone.

wherein the processor is configured to analyze the image of the energy delivery element delivering laser energy to the object within the lumen to sense whether fragments of the object have been removed by the laser energy; and 
display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure.
Claim 37. The medical system of claim 36, wherein during application of laser energy, the processor is configured to display an image of an energy delivery element delivering laser energy to the one or more objects10.



Claim 38. The medical system of claim 36, wherein the processor is further configured to display the estimate of the size of the one or more objects on the display device as a numerical value overlaid onto the image11.


Claim 5. The medical system of claim 1, wherein the object is a stone, wherein the processor is configured to display the size of the stone as a numerical value overlaid onto the images, and wherein the processor is configured to update the estimate of the size of the stone in real-time.
Claim 39. The medical system of claim 36, wherein the one or more objects are one or more stones, and wherein the application of laser energy is a lithotripsy procedure12.


Claim 5. The medical system of claim 1, wherein the object is a stone, wherein the processor is configured to display the size of the stone as a numerical value overlaid onto the images, and wherein the processor is configured to update the estimate of the size of the stone in real-time.
Claim 40. The medical system of claim 36, wherein the processor is configured to regenerate the scaled grid whenever the processor senses that the imaging device has been moved.
Claim 12. The medical system of claim 10, wherein the processor is configured to regenerate the scaled grid whenever the processor senses that the first imaging device has been moved.
Claim 10. The medical system of claim 9, wherein the processor is configured to regenerate the scaled grid whenever the processor senses that the first imaging device has moved or whenever the processor senses that one of the objects has moved or changed size.
Claim 8. The medical system of claim 1, wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto each image displayed on the display device.
Claim 9. The medical system of claim 8, wherein the scaled grid is representative of an actual size of objects within each image.
Claim 10. The medical system of claim 9, wherein the processor is configured to regenerate the scaled grid whenever the processor senses that the first imaging device has moved or whenever the processor senses that one of the objects has moved or changed size.


Due to the size of double rejection, the Examiner just listed independent claim 1 and its dependent claims in above cited US patents.  Since similar limitations are cited in other independent claims, same rationale is applied.  If Applicant has any concern or question, please point out in response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29, 32 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 35 recite the limitation " the one or more of the first, second, or third portions of the medical procedure" in last two lines; Claims 29 and 32 recite the user interfaces and the image (Note: Claim 22 recites more than one user interface/image, it is unclear whether the cited interfaces include all interfaces or some of them and which image the claims refer to). Claim 36 recites .. to update the estimate of the size of the object based on a proportion of each image that is occupied by the object (lines 17-18.  Note Claim 36 recite one or more objects only).  There is insufficient antecedent basis for these limitations in the claims.
Claims 37-40 are rejected due to their dependency on Claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1), Hall et al. (US 2015/0250434 A1) and Hasenberg et al. (US 20150272676 A1).
Regarding Claim 21, Wolf discloses a medical system for use in a medical ([0009]: medical apparatus) procedure, comprising: 
a first imaging device ([0025]: an endoscope to obtain a captured image in the body lumen); 
a display device (Fig.1: Monitor 24); and 

    PNG
    media_image1.png
    469
    663
    media_image1.png
    Greyscale

a processor (Fig.1: Controller 10) configured to receive input from the first imaging device, wherein the first imaging device is configured to send image data representative of a first image captured within a body lumen of a patient to the processor ([0028]: The monitor typically displays to the operator images of a portion of body lumen 12 undergoing the procedure, or of an approach to the lumen, and/or a graphic user interface), wherein the processor is coupled to the display device, wherein the processor is configured to: 
analyze the first image to sense a presence of an object within the first image; when an object is sensed within the first image, analyze the first image to estimate a size of the object ([0050]: In a display step 202, processor 16 displays the image, and uses the image to measures and store parameters indicative of a size and a location of the stone.  Wolf does not explicitly use the phrase sensing the presence of an object.  However Wolf discloses measuring and storing size and location of a stone.  Therefore Wolf indirectly teaches or suggests sensing an object.  This is because the first step to measure a size of a stone is to know the presence of the stone); 
display, on the display device, a first user interface during a first portion of the medical procedure, wherein the first user interface includes the first image (Fig.4/5).

    PNG
    media_image2.png
    697
    450
    media_image2.png
    Greyscale

Wolf discloses an apparatus comprises a lithotripsic device, typically a high-power laser generating a beam at a non-visible wavelength suitable for breaking a stone ([0035]) and For each fragment image the processor generates line segments 100, 102, and 104, measures the length of the segments, and uses the lengths as respective parameters indicative of the size of the fragments ([0057]).  But Wolf fails to explicitly disclose wherein the first user interface includes the estimated size of the object.
However Nair, in the same field of endeavor, discloses displaying the estimated size of the object along with a segment measuring an object’s dimension (Fig.8: notice the numerical value 1 and 2 shown on the left corner).

    PNG
    media_image3.png
    697
    533
    media_image3.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nair into that of Wolf and to display, on the display device, a first user interface during a first portion of the medical procedure, wherein the first user interface includes the first image and the estimated size of the object in order to provide a medical procedure operator more information related to the interested object.
Wolf modified by Nair fails to disclose inserting a guidewire into a lumen.
However Hall, in the same field of endeavor, discloses a method for positioning a guide wire within a subject comprises displaying a static X-ray image comprising at least a tip of a guide wire and vessels indicated by contrast. A live ultrasound image is displayed that includes at least the tip of the guide wire and at least a portion of the vessels. The guide wire is identified on both the X-ray image and the ultrasound image ([0006] and Fig.4: notice the x-ray image 150 and ultrasound image 160 are simultaneously displayed on the display device 116).

    PNG
    media_image4.png
    474
    762
    media_image4.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hall into that of Wolf modified by Nair and to display, on the display device, a second user interface during a second portion of the medical procedure, the second portion of the medical procedure including inserting a guidewire into the lumen, and wherein the second user interface includes both a second image and a first x-ray image of the guidewire displayed simultaneously on the display device in order to assist a medical procedure operator and avoid damage to anatomical structures as taught by Hall ([0003]).
Hall discloses positioning a guide wire and guidance catheter to a central location in the vascular system of the subject 102 ([0026]).  Nair discloses overlaying an aorta with a numeric dimensions on a display (Fig.8).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wolf modified by Nair and Hall and to add the limitation of display, on the display device, a third user interface during a third portion of the medical procedure, the third portion of the medical procedure including estimating a size of an orifice within a third image or a second x-ray image, and wherein the third user interface includes the third image or the second x-ray image and the estimated size of the orifice overlaid as a numerical value on either the third image or the second x-ray image in order to guide a medical procedure operator to insert an imaging catheter into an artery safely when treating blocked coronary arteries as taught by Nair ([0019]).
Wolf discloses using laser to break the stone ([0015]) and processing and displaying a track of a movement of at least one of the stone or the one or more fragments ([0027]).  Therefore Wolf teaches or suggests display, on the display device, a fourth user interface during a fourth portion of the medical procedure, wherein the fourth portion of the medical procedure includes application of laser energy and wherein the processor is configured to analyze an image captured within the lumen removed by the laser energy ([0034]: An embodiment of the present invention provides apparatus that enables an operator performing a lithotripsy procedure to track movements of fragments generated in the procedure, as well as to track any stone remaining after the fragments have been created).
But Wolf as modified fails to disclose wherein the fourth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen.
However Hasenberg discloses wherein the fourth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen ([0059]: additional safety features of the surgical laser system 100 include presenting a display of the selected treatment that is to be performed by the discharge of the laser energy, an image of a probe tip illustrating the direction in which the laser energy will be discharged, information indicating the wavelength of the laser energy to be discharged, information indicating a power level of the laser energy to be discharged, and/or other information on the display 116).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hasenberg into that of Wolf as modified and to add the limitation of wherein the fourth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen and wherein the processor is configured to analyze the image of the energy delivery element delivering laser energy to the object within the lumen to sense whether fragments of the object have been removed by the laser energy in order to provide information regarding the energy delivery element to a medical procedure operator.

Regarding Claim 22, Wolf further teaches or suggests wherein, if the processor senses that fragments of the object have been removed by the laser energy, the processor is configured to update the estimated size of the object ([0034]: In embodiment of the present invention provides apparatus that enables an operator performing a lithotripsy procedure to track movements of fragments generated in the procedure, as well as to track any stone remaining after the fragments have been created).

Regarding Claim 24, Wolf as modified discloses wherein the estimated size of the object is overlaid as a numerical value on the first user interface (Nair Fig.8).  The same reason to combine as taught in Claim 21 is incorporated herein.

Regarding Claim 25, Wolf teaches or suggests wherein the image data includes an image of a lumen of a kidney, a bladder, or a ureter ([0035]: After insertion of the endoscope into the bladder, a beam from the laser is directed towards the stone, and the endoscope is configured to capture images of the stone, and of any fragments generated by the absorption of the laser beam, after the stone fractures).

Regarding Claim 27, Wolf discloses tracking a medical procedure via a monitor (Abstract: the medical apparatus further includes an image processor which is configured to process the captured image and create a processed image for display on a monitor, and which is also configured to process and display a track of a movement of at least one of the stone or the one or more fragments).  Wolf as modified further discloses four user interfaces as explained in Claim 21.  It would have been obvious to a POSITA before the effective filing date of the claimed invention to add the limitation of wherein the first user interface is not displayed during the second portion, the third portion, or the fourth portion of the medical procedure, wherein the second user interface is not displayed during the first portion, the third portion, or the fourth portion of the medical procedure, wherein the third user interface is not displayed during the first portion, the second portion, or the fourth portion of the medical procedure, and wherein the fourth user interface is not displayed during the first portion, the second portion, or the third portion of the medical procedure in order not to distract a medical procedure operator performing the medical procedure by blocking unused user interfaces.
 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1), Hall et al. (US 2015/0250434 A1) and Hasenberg et al. (US 20150272676 A1) as applied to Claim 21 above, and further in view of Reinert et al. (US 2004/0044295 A1).
Regarding Claim 23, Wolf as modified fails to disclose further comprising: displaying an initial user interface before initiation of the medical procedure, wherein the initial user interface displays information regarding the patient, including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field.
However inputting and displaying patient information before any medical procedure is a common practice as Reinert, in the same field of endeavor, discloses ([0025]: The method starts (step 152) by placing the CAS equipment 102 in the operating room 106 (step 154). Patient data, surgery type and other information is then entered into the computer 104 (step 156). [0030]:  As shown in FIGS. 3A and 3B, the surgical team 110 must enter "Patient Identification and Surgery Selection" 202 information before a GUI 112 is selected by the CAS. As its name implies, a patient to be operated on is identified, the type of operation is specified and an identification of each member of the surgical team is recorded, along with any other documentary information required).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Reinert into that of Wolf as modified and to add the limitation displaying an initial user interface before initiation of the medical procedure, wherein the initial user interface displays information regarding the patient, including at least one of a patient vitals field, a patient stats field, and a diagnosis or anatomy field in order to avoid a wrong type of operation or an operation on a wrong patient.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1), Hall et al. (US 2015/0250434 A1) and Hasenberg et al. (US 20150272676 A1) as applied to Claim 21 above, further in view of Skerven et al. (US 2007/0270897 A1) and Mohl (US 2011/0295302 A1).
Regarding Claim 26, Wolf as modified fails to disclose wherein the processor is further configured to display, on the display device, another user interface during another portion of the medical procedure, wherein the another portion of the medical procedure includes delivering a stent into a lumen of the patient, and wherein the another user interface includes an image of the stent while delivered within the lumen of the patient.
However Skerven discloses it had been known to a skilled person before the effective filing date of the claimed invention to use a balloon ([0051]: If necessary, balloon 30 may be inflated and deflated multiple times during the stone removal procedure using actuation device 46 of FIG. 2) for disintegrating gallstones and kidney stones include electrohydraulic lithotripsy ([0005]).  Skerven further discloses balloon 30 may alternatively comprise an inelastic material of the type typically used for performing balloon angioplasty, deploying a stent, or other interventional purposes ([0029]). Mohl also teaches using inflating and deflating software module to control balloon ([0042]: The calculation of the time periods during which the coronary sinus is in an occluded state and in a non-occluded state may be completed by the balloon inflate and deflate software module stored on the memory device 154). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Skerven and Mohl into that of Wolf as modified and to display, on the display device, another user interface during another portion of the medical procedure, wherein the another portion of the medical procedure includes delivering a stent into a lumen of the patient, and wherein the another user interface includes an image of the stent while delivered within the lumen of the patient in order to safely urge stone fragments out as taught by Skerven ([0002]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1), Hall et al. (US 2015/0250434 A1) and Hasenberg et al. (US 20150272676 A1) as applied to Claim 21 above, and further in view of Ozaki et al. (US 2006/0184160 A1).
Regarding Claim 28, Wolf as modified fails to disclose wherein the processor is further configured to display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure.
However Ozaki discloses storing surgery data to provide it in the event the status of the patient changes after surgery, for example in the event that an operator needs to confirm surgery content ([0005]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ozaki into that of Wolf as modified and to display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure.  This is because by displaying the various data stored at the time of surgery on a display device and observing this data, the operator can confirm the surgery content at the time of surgery after the surgery has ended as taught by Ozaki ([0005]).

 Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1), Hall et al. (US 2015/0250434 A1) and Hasenberg et al. (US 20150272676 A1) as applied to Claim 21 above, and further in view of Nishioka (US 5,967,968).
Regarding Claim 29, Wolf as modified fails to explicitly disclose overlaying a scaled grid onto one or more of the user interfaces.  However Nishioka discloses overlaying a scaled grid onto each image (col.2 lines 22-24: the system may include a series of measurement grids configured to overlay the image displayed on the monitor.  Also, see col.4 lines 55-58: Image processor 24 then displays the image and overlays an electronic measurement grid indicating the absolute dimensions of object 20 displayed in image 28 and Fig.2A/B).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishioka into that of Wolf as modified and to add the limitation of wherein the processor is further configured to generate a scaled grid that is configured to be overlaid onto one or more of the user interfaces, wherein the scaled grid is representative of an actual size of the object within the image in order to assist a medical procedure operator to determine an object’s size.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1) and Hasenberg et al. (US 20150272676 A1).
Regarding Claim 30, Wolf discloses a medical system for use in a medical ([0009]: medical apparatus) procedure, comprising: 
a first imaging device ([0025]: an endoscope to obtain a captured image in the body lumen); 
a display device (Fig.1: Monitor 24); and 

    PNG
    media_image1.png
    469
    663
    media_image1.png
    Greyscale

a processor (Fig.1: Controller 10) configured to receive input from the first imaging device, wherein the first imaging device is configured to send image data representative of a first image captured within a body lumen of a patient to the processor ([0028]: The monitor typically displays to the operator images of a portion of body lumen 12 undergoing the procedure, or of an approach to the lumen, and/or a graphic user interface), wherein the processor is coupled to the display device (see Fig.1), wherein the processor is configured to: 
analyze the first image to sense a presence of an object within the first image; when an object is sensed within the first image, analyze the first image to estimate a size of the object ([0050]: In a display step 202, processor 16 displays the image, and uses the image to measures and store parameters indicative of a size and a location of the stone.  Wolf does not explicitly use the phrase sensing the presence of an object.  However Wolf discloses measuring and storing size and location of a stone.  Therefore Wolf indirectly teaches or suggests sensing an object.  This is because the first step to measure a size of a stone is to know the presence of the stone); 
display, on the display device, a first user interface during a first portion of the medical procedure, wherein the first user interface includes the first image (Fig.4/5).


    PNG
    media_image2.png
    697
    450
    media_image2.png
    Greyscale

Wolf discloses an apparatus comprises a lithotripsic device, typically a high-power laser generating a beam at a non-visible wavelength suitable for breaking a stone ([0035]) and For each fragment image the processor generates line segments 100, 102, and 104, measures the length of the segments, and uses the lengths as respective parameters indicative of the size of the fragments ([0057]).  But Wolf fails to explicitly disclose wherein the first user interface includes the estimated size of the object.
However Nair, in the same field of endeavor, discloses displaying the estimated size of the object along with a segment measuring an object’s dimension (Fig.8: notice the numerical value 1 and 2 shown on the left corner).

    PNG
    media_image3.png
    697
    533
    media_image3.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nair into that of Wolf and to display, on the display device, a first user interface during a first portion of the medical procedure, wherein the first user interface includes the first image and the estimated size of the object in order to provide a medical procedure operator more information related to the interested object.
Nair discloses overlaying an aorta with a numeric dimensions on a display (Fig.8).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wolf modified by Nair and to add the limitation of display, on the display device, a second user interface during a second portion of the medical procedure, the second portion of the medical procedure including estimating a size of an orifice within a second image or an x-ray image, and wherein the second user interface includes the second image or the x-ray image and the estimated size of the orifice overlaid as a numerical value on either the second image or the x-ray image in order to guide a medical procedure operator to insert a guidewire into an aorta safely when treating blocked coronary arteries.
Wolf discloses using laser to break the stone ([0015]) and processing and displaying a track of a movement of at least one of the stone or the one or more fragments ([0027]).  Therefore Wolf teaches or suggests display, on the display device, a third user interface during a third portion of the medical procedure, wherein the third portion of the medical procedure includes application of laser energy and wherein the processor is configured to analyze an image captured within the lumen ([0034]: An embodiment of the present invention provides apparatus that enables an operator performing a lithotripsy procedure to track movements of fragments generated in the procedure, as well as to track any stone remaining after the fragments have been created).
But Wolf as modified fails to disclose wherein the fourth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen.
However Hasenberg discloses wherein the fourth user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen ([0059]: additional safety features of the surgical laser system 100 include presenting a display of the selected treatment that is to be performed by the discharge of the laser energy, an image of a probe tip illustrating the direction in which the laser energy will be discharged, information indicating the wavelength of the laser energy to be discharged, information indicating a power level of the laser energy to be discharged, and/or other information on the display 116).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hasenberg into that of Wolf as modified and to add the limitation of wherein the third user interface includes an image of an energy delivery element delivering laser energy to the object within the lumen and wherein the processor is configured to analyze the image of the energy delivery element delivering laser energy to the object within the lumen to sense whether fragments of the object have been removed by the laser energy for the safety reason as taught by Hasenberg as quoted above.

Regarding Claim 31, Wolf discloses wherein the object is a stone ([0035]: After insertion of the endoscope into the bladder, a beam from the laser is directed towards the stone, and the endoscope is configured to capture images of the stone, and of any fragments generated by the absorption of the laser beam, after the stone fractures), and wherein the third portion of the medical procedure is a lithotripsy procedure ([0038]: Reference is now made to FIG. 1, which is a schematic illustration of a lithotripsy system 10, according to an embodiment of the present invention).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1) and Hasenberg et al. (US 20150272676 A1) as applied to Claim 30 above, and further in view of Nishioka (US 5,967,968).
Regarding Claim 32, Wolf as modified fails to explicitly disclose overlaying a scaled grid onto one or more of the user interfaces.  However Nishioka discloses overlaying a scaled grid onto each image (col.2 lines 22-24: the system may include a series of measurement grids configured to overlay the image displayed on the monitor.  Also, see col.4 lines 55-58: Image processor 24 then displays the image and overlays an electronic measurement grid indicating the absolute dimensions of object 20 displayed in image 28 and Fig.2A/B).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishioka into that of Wolf as modified and to add the limitation of wherein the processor is configured to generate a scaled grid that is configured to be overlaid onto one or more of the user interfaces, wherein the scaled grid is representative of an actual size of the object within the image in order to assist a medical procedure operator to determine an object’s size.

. Claims 33-34 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1) and Hasenberg et al. (US 20150272676 A1) as applied to Claim 30 above, further in view of Skerven et al. (US 2007/0270897 A1) and Mohl (US 2011/0295302 A1).
Regarding Claims 33-34, Wolf as modified fails to disclose wherein the processor is further configured to display, on the display device, another user interface during another portion of the medical procedure, wherein the another portion of the medical procedure includes delivering a stent into a lumen of the patient and wherein the another user interface includes an image of the stent while delivered within the lumen of the patient.
However Skerven discloses it had been known to a skilled person before the effective filing date of the claimed invention to use a balloon ([0051]: If necessary, balloon 30 may be inflated and deflated multiple times during the stone removal procedure using actuation device 46 of FIG. 2) for disintegrating gallstones and kidney stones include electrohydraulic lithotripsy ([0005]).  Skerven further discloses balloon 30 may alternatively comprise an inelastic material of the type typically used for performing balloon angioplasty, deploying a stent, or other interventional purposes ([0029]). Mohl also teaches using inflating and deflating software module to control balloon ([0042]: The calculation of the time periods during which the coronary sinus is in an occluded state and in a non-occluded state may be completed by the balloon inflate and deflate software module stored on the memory device 154). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Skerven and Mohl into that of Frank as modified and to add the limitation of wherein the processor is further configured to display, on the display device, another user interface during another portion of the medical procedure, wherein the another portion of the medical procedure includes delivering a stent into a lumen of the patient and wherein the another user interface includes an image of the stent while delivered within the lumen of the patient in order to safely urge stone fragments out as taught by Skerven ([0002]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nair et al. (US 2015/0196250 A1) and Hasenberg et al. (US 20150272676 A1) as applied to Claim 30 above, and further in view of Ozaki et al. (US 2006/0184160 A1).
.Regarding Claim 35, Wolf as modified fails to disclose wherein the processor is further configured to display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure.
However Ozaki discloses storing surgery data to provide it in the event the status of the patient changes after surgery, for example in the event that an operator needs to confirm surgery content ([0005]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ozaki into that of Wolf as modified and to display, on the display device, an end user interface after the medical procedure has concluded, wherein the end user interface includes data relating to the one or more of the first, second, or third portions of the medical procedure.  This is because by displaying the various data stored at the time of surgery on a display device and observing this data, the operator can confirm the surgery content at the time of surgery after the surgery has ended as taught by Ozaki ([0005]).

Claims 36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nishioka (US 5,967,968).
Regarding Claim 36, Wolf discloses a medical system for use in a medical ([0009]: medical apparatus) procedure, comprising: 
an imaging device ([0025]: an endoscope to obtain a captured image in the body lumen); 
a display device (Fig.1: Monitor 24); and 

    PNG
    media_image1.png
    469
    663
    media_image1.png
    Greyscale

a processor (Fig.1: Controller 10) configured to receive input from the imaging device, wherein the imaging device is configured to send image data representative of an image captured in a lumen to the processor ([0028]: The monitor typically displays to the operator images of a portion of body lumen 12 undergoing the procedure, or of an approach to the lumen, and/or a graphic user interface), wherein the processor is coupled to the display device (see Fig.1), wherein the processor is configured to: 
display the image on the display device (see Fig.1);
analyze the image to sense a presence of one or more objects within the image; when one or more objects are sensed within the image, analyze the image to estimate a size of the one or more objects ([0050]: In a display step 202, processor 16 displays the image, and uses the image to measures and store parameters indicative of a size and a location of the stone.  Wolf does not explicitly use the phrase sensing the presence of an object.  However Wolf discloses measuring and storing size and location of a stone.  Therefore Wolf indirectly teaches or suggests sensing an object.  This is because the first step to measure a size of a stone is to know the presence of the stone).
update the estimate of the size of the one or more objects in real-time; , wherein the processor is configured to update the estimate of the size of the object based on a proportion of each image that is occupied by the object ([0027]: processing and displaying a track of a movement of at least one of the stone or the one or more fragments.  See Fig.4/5).

    PNG
    media_image2.png
    697
    450
    media_image2.png
    Greyscale

during application of laser energy ([0015]: the lithotripsic device includes a laser configured to break the stone), analyze one or more additional images to sense whether fragments of the one or more objects have been removed by the laser energy ([0034]: An embodiment of the present invention provides apparatus that enables an operator performing a lithotripsy procedure to track movements of fragments generated in the procedure, as well as to track any stone remaining after the fragments have been created).
Wolf fails to disclose generate a scaled grid that is configured to be overlaid onto the image displayed on the display device, wherein the scaled grid is representative of an actual size of the one or more objects within the image.
However Nishioka discloses overlaying a scaled grid onto each image (col.2 lines 22-24: the system may include a series of measurement grids configured to overlay the image displayed on the monitor.  Also, see col.4 lines 55-58: Image processor 24 then displays the image and overlays an electronic measurement grid indicating the absolute dimensions of object 20 displayed in image 28 and Fig.2A/B).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishioka into that of Wolf and to generate a scaled grid that is configured to be overlaid onto the image displayed on the display device, wherein the scaled grid is representative of an actual size of the one or more objects within the image in order to assist a medical procedure operator to determine an object’s size.

Regarding Claim 39, Wolf discloses wherein the one or more objects are one or more stones ([0035]: After insertion of the endoscope into the bladder, a beam from the laser is directed towards the stone, and the endoscope is configured to capture images of the stone, and of any fragments generated by the absorption of the laser beam, after the stone fractures), and wherein the application of laser energy is a lithotripsy procedure ([0038]: Reference is now made to FIG. 1, which is a schematic illustration of a lithotripsy system 10, according to an embodiment of the present invention).

Regarding Claim 40, Wolf modified by Nishioka teaches or suggests wherein the processor is configured to regenerate the scaled grid whenever the processor senses that the imaging device has been moved (Wolf teaches tracking a medical procedure via a monitor, see Abstract.  Also see Nishioka Fig.2A/B: A skilled person would have known to update a scaled grid if there is a big change in an object’s size, e.g. if the size of an object being observed changes from cm level to mm level, in order to observe the object more clearly, it is better to change scaled grid unit from cm to mm).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nishioka (US 5,967,968) as applied to Claim 36 above, and further in view of Hasenberg et al. (US 20150272676 A1).
Regarding Claim 37, Wolf modified by Nishioka fails to disclose wherein during application of laser energy, the processor is configured to display an image of an energy delivery element delivering laser energy to the one or more objects.
However Hasenberg discloses wherein during application of laser energy, the processor is configured to display an image of an energy delivery element delivering laser energy to the one or more objects ([0059]: additional safety features of the surgical laser system 100 include presenting a display of the selected treatment that is to be performed by the discharge of the laser energy, an image of a probe tip illustrating the direction in which the laser energy will be discharged, information indicating the wavelength of the laser energy to be discharged, information indicating a power level of the laser energy to be discharged, and/or other information on the display 116).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hasenberg into that of Wolf as modified and to add the limitation of wherein during application of laser energy, the processor is configured to display an image of an energy delivery element delivering laser energy to the one or more objects for the safety reason as taught by Hasenberg as quoted above.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US 2015/0313444 A1) in view of Nishioka (US 5,967,968) as applied to Claim 36 above, and further in view of Nair et al. (US 2015/0196250 A1).
Regarding Claim 38, Wolf modified by Nishioka fails to disclose wherein the processor is further configured to display the estimate of the size of the one or more objects on the display device as a numerical value overlaid onto the image.
However Nair, in the same field of endeavor, discloses displaying the estimated size of the object along with a segment measuring an object’s dimension (Fig.8: notice the numerical value 1 and 2 shown on the left corner).

    PNG
    media_image3.png
    697
    533
    media_image3.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nair into that of Wolf  as modified and to display the estimate of the size of the one or more objects on the display device as a numerical value overlaid onto the image in order to provide a medical procedure operator more information related to the interested object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613